DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US Patent 6,812,559) in view of Ishido et al. (US Patent 8,945,466).
Regarding applicants claims 1-4, Palm et al. disclose a power module comprising two electronic power devices (1) which are connected to a copper layer (3) via a pressured sintered layer (10), the copper layer subsequently having thereon a DCB ceramic layer (4), a copper layer (5), a pressure sintered layer (7), and a copper heat sink (6). See figure 2 and col. 2lines 15-42 and col. 4 lines 20-42.  In the embodiment of figure 2 the DCB ceramics are preferably formed by aluminum-silicon-carbide (AlSiC) ceramics (col. 4 lines 40-42).
Applicants’ claimed power package is claimed as an automotive power package.  The term ‘automotive’ is an intended use limitation which limits the power package to one capable of being used in an automotive application.  In the present case, the electronic power devices of Palm et al. could be used in an automotive application, and therefore satisfy the requirements of the claimed use.
 The DCB ceramic is considered to be a heat sink layer as it provides thermal conductivity thereby allowing heat to be removed from the electronic power devices.  While Palm et al. disclose the use of AlSiC as the DCB ceramic, Palm et al. do not appear to explicitly disclose the use of a specific AlSiC material, or that the AlSiC material has a thermal conductivity higher than 130 W/m-K, and a coefficient of thermal expansion between 5 and 15 ppm/℃.  However Ishido et al. disclose a composite material for a heat dissipating plate, the composite comprising AlSiC and exhibiting high thermal conductivity, having a low coefficient of thermal expansion, being light weight, and which can being produced at a low cost (col 1. lines 6-11, col. 3 lines 31-37, col. 4 lines 20-30).  Ishido et al. provide an exemplary composition exhibiting a combination of advantageous properties (Example 1 - col. 11 line 1 - col. 12 line 7).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the AlSiC material of Ishido et al. example 1, as the material for the AlSiC ceramic of Palm et al. in order to provide good thermal properties, with low weight, and at low cost.
Where the AlSiC material of Example 1 is used as the DCB ceramic of Palm et al., the AlSiC layer (considered a heat sink layer) would exhibit a thermal conductivity of 181 W/m-K and a coefficient of thermal expansion of 8.4 x 10-6 / ℃ (col. 11 - Example 1), each of which fall within each of applicants’ claimed ranges. 
Regarding applicants’ claim 5, Ishido et al. disclose forging a mixture in a semi-molten state the mixture including silicon carbide and molten aluminum (col. 6 lines 57-60 and col. 7 lines 1-8). The forging of the molten aluminum and silicon carbide particles results in an AlSiC material formed by fusing aluminum with the silicon carbide.
Regarding applicants’ claim 6, Palm et al. disclose a copper layer (4 or 5) adjacent the DCB ceramic layer which is considered a heat sink layer comprising copper.
Regarding applicants’ claim 7, Palm et al. disclose a pressure sintered layer (10) between the copper layer/DCB ceramic layer and the power devices (1).  See figure 2.
Regarding applicants’ claims 8 and 9, Palm et al. disclose a copper heat sink (6) positioned further from the electronic power devices when compared to the DCB ceramic layer, the DCB ceramic being AlSiC and of a different material than copper (heat sink layer #6).
Regarding applicants’ claim 10, copper heat sink (6) is bonded via a pressure sintered layer (7).  See figure 2.
Regarding applicants’ claim 11, Ishido et al. disclose the young’s modulus of example 1 to be 180 GPa (col. 11 - Table 1) which is understood to fall within applicants’ claimed stiffness range.  To estimate the specific stiffness the young’s modulus is divided by the density.  If the density is estimated to be 3.0 cm3/g (in-between aluminum and silicon carbide) the approximate specific stiffness of Example 1 would be 60 cm3/g, which exceeds the claimed minimum value of 26 cm3/g.
Regarding applicants’ claim 12, Palm et al. as modified by Ishido et al. teach a power module as discussed above with respect to claim 1.  With regards to the manufacturing process, the claimed step of fabricating is broad.  In order to form the layers on the electronic power devices as disclosed by Palm et al. the layers must be fabricated, and therefore the teachings of Palm et al. include a fabricating step.
Regarding applicants’ claim 13, the ceramic material disclosed by Palm et al. is AlSiC (col. 4 lines 40-42), further the use of the AlSiC material of Ishido et al. as the AlSiC material for the ceramic of Palm et al. meets the requirement of and AlSiC heat sink layer.
Regarding applicants’ claim 14, Palm et al. disclose a copper layer (4 or 5) adjacent the DCB ceramic layer which is considered a heat sink layer comprising copper.
Regarding applicants’ claim 15, Palm et al. disclose a pressure sintered layer (10) between the copper layer/DCB ceramic layer and the power devices (1).  See figure 2.
Regarding applicants’ claims 16 and 17, Palm et al. disclose fabricating a copper heat sink (6) positioned further from the electronic power devices when compared to the DCB ceramic layer, the DCB ceramic being AlSiC and of a different material than copper (heat sink layer #6).
Regarding applicants’ claim 18, the step of applying is general and is considered broadly.  Copper heat sink (6) is bonded via a pressure sintered layer (7).  See figure 2. In order for the pressure sintered layer to bond the copper heat sink to the pressure sinter layer would need to be applied, and therefore the presence of the layer is sufficient to meet the required step of applying.
Regarding applicants claims 19 and 20, Ishido et al. disclose forging a mixture in a semi-molten state the mixture including silicon carbide and molten aluminum (col. 6 lines 57-60 and col. 7 lines 1-8). The forging of the molten aluminum and silicon carbide particles results in an AlSiC material formed by fusing aluminum with the silicon carbide, and further by the fusion of molten aluminum with silicon carbide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Krupicka/Primary Examiner, Art Unit 1784